Case 2:20-cr-00068-TFM-MU Document 41 Filed 02/03/21 Page 1 of 4                     PageID #: 146




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
 v.                                           )       CRIMINAL NO. 20-00068-TFM
                                              )
 EUGENE GARRETT                               )

                                      ORDER
         This matter is before the Court on the United States motion for preliminary order of

 forfeiture. Based on the indictment and the defendant’s plea agreement, the motion is granted.

 It is therefore:

         ORDERED, ADJUDGED AND DECREED, that pursuant to 18 U.S.C. § 924(d), 21 U.S.C.

 § 853, 28 U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2(b)(2), the interest of the defendant, Eugene

 Garrett, in the property identified as follows is hereby condemned and forfeited to the United

 States for disposition according to law:

         One Taurus, Model Circuit Judge, .45/.410-Caliber Rifle, Serial Number: FM4623

         One Hi-Point, Model 995, 9mm Caliber Rifle, Serial Number: F52955; and

         One Sun City Machinery Co. Ltd., Model Stevens 320, 12-Gauge Shotgun, Serial
               Number: 133437J

         AND WHEREAS, by virtue of said guilty plea, plea agreement and factual resume, the

 United States is now entitled to, pending possible appeal herein, reduce the said property to its

 possession and notify any and all potential third parties who have or may have an interest in the

 forfeited property, pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(b):

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

          That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-described property

  is hereby forfeited to and vested in the United States of America for disposition in accordance
Case 2:20-cr-00068-TFM-MU Document 41 Filed 02/03/21 Page 2 of 4                            PageID #: 147




  with law, subject to the provisions of 21 U.S.C. § 853 (n).

         The aforementioned property is authorized to be held by the Bureau of Alcohol,

  Tobacco, Firearms and Explosives or other authorized federal agency in their secure custody

  and control and to dispose of it in accordance with law.

         Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to determine the

  manner of publication of an order of forfeiture in a criminal case, the United States shall publish

  notice of this Order on an official government internet site (www.forfeiture.gov) for at least 30

  consecutive days.

         In accordance with Section 853(n)(1)-(3), the notice shall accomplish at least
  the following:
         •         provide notice of the entry of this Order;
         •         declare the United States’ intent to dispose of the property in such
                   manner as the Attorney General may direct;

         •         explain that any person, other than the defendant, having or claiming a
                   legal interest in any of the above-described forfeited property must file a
                   petition with the Court within 60 days of the first date of publication of
                   notice (which date shall be set forth in the notice);
         •         provide the Clerk’s address for filing of the petition;
         •         explain that the petition shall be signed by the petitioner under penalty
                   of perjury; and
         •         explain that the petition shall set forth the nature and extent of the
                   petitioner’s right, title or interest in the forfeited property, the time and
                   circumstances of the petitioners’ acquisition of the right, title, or
                   interest, and any additional facts supporting the petitioner’s claim and
                   the relief sought.




                                                     2
Case 2:20-cr-00068-TFM-MU Document 41 Filed 02/03/21 Page 3 of 4                           PageID #: 148




         Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send notice to any

 person who reasonably appears to be a potential claimant with standing to contest the forfeiture

 in the ancillary proceeding.

         Pursuant to Section 853(n)(1), the United States may also, to the extent practicable,

 provide direct written notice to any person known to have alleged an interest in the property that

 is the subject of this Order, as a substitute for published notice as to those persons so notified.

         After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A), and

 pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to a hearing on a

 petition in accordance with the Federal Rules of Civil Procedure, upon showing that such

 discovery is necessary or desirable to resolve factual issues.

         The United States shall have clear title to the above-described property following the

 Court’s disposition of all third-party interests, or, if none, following the expiration of the period

 provided in § 853 (n)(2) for the filing of third-party petitions. Pursuant to Fed. R. Crim. P.

 32.2(c)(2), if no third party files a timely petition this Order becomes the final order of forfeiture,

 and the United States shall file a motion requesting that this Order become the final order of

 forfeiture.

         Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of forfeiture

 shall become final as to the defendant at the time of sentencing and shall be made part of the

 sentence and judgment.

         The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

 pursuant to Fed. R. Crim. P. 32.2(e).




                                                    3
Case 2:20-cr-00068-TFM-MU Document 41 Filed 02/03/21 Page 4 of 4   PageID #: 149




       DONE and ORDERED this 3rd day of February, 2021.


                                       /s/Terry F. Moorer
                                       TERRY F. MOORER
                                       UNITED STATES DISTRICT JUDGE




                                         4
